Citation Nr: 1008250	
Decision Date: 03/05/10    Archive Date: 03/11/10

DOCKET NO.  08-17 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.  


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1965 to 
February 1968.  He died in September 2006.  The Appellant is 
the Veteran's surviving spouse (widow).  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied her claim for service 
connection for the cause of the Veteran's death.


FINDINGS OF FACT

1.  According to the death certificate, the Veteran died in 
September 2006 at the age of 58 years as a result of an acute 
myocardial infarction.  

2.  At the time of the Veteran's death, service connection 
had been established for the following disabilities:  PTSD 
(rated as 70-percent disabling); Type II diabetes mellitus 
(rated as 20-percent disabling); lumbosacral strain with 
degenerative disc disease (rated as 10-percent disabling); 
tinea cruris/tinea pedis (rated as 10-percent disabling); a 
burn scar on the right forearm (rated as 0-percent 
disabling); and, tension headaches (rated as 0-percent 
disabling).  The evidence does not establish that these 
service-connected disabilities caused or contributed to the 
Veteran's death.  

3.  An acute myocardial infarction was not present during the 
Veteran's active military duty or within one year of 
discharge therefrom, and is not associated in any way to such 
service.  


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is 
not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310, 5103, 
5103A, 5107 (West 2002 & Supp 2009); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309, 3.312 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its merits, 
providing relevant VA case law, regulations and statutory 
provisions, the relevant factual background, and an analysis 
of its decision.

The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  

In this case, letters satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) were sent to the Appellant in October 
2008 and November 2006.  The letters informed her of the 
evidence required to substantiate her claim and of her and 
VA's respective responsibilities in obtaining supporting 
evidence.  

Additionally, these letters complied with the decision in 
Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007), 
wherein it was held that for DIC benefits - including claims 
for cause of death, VCAA notice must include:  (1) a 
statement of the conditions, if any, for which a Veteran was 
service connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate the DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service connected.

It equally deserves mentioning that the RO issued that 
November 2006 VCAA notice letter prior to initially 
adjudicating the Appellant's claim in November 2007, the 
preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004) (Pelegrini II).  And since providing the 
additional VCAA notice in October 2008, the RO 
has readjudicated the claim in the November 2008 SOC - 
including considering additional evidence received in 
response to that additional notice and since the initial 
rating decision at issue and since the May 2008 SOC.  This is 
important to point out because, as mentioned, if there was no 
VCAA notice provided prior to the initial adjudication of the 
claim, or for whatever reason the notice provided was 
inadequate or incomplete, this timing error may be 
effectively "cured" by providing any necessary notice and 
then going back and readjudicating the claim, including in a 
SOC or SSOC, such that the intended purpose of the notice is 
not frustrated and the Appellant is given ample opportunity 
to participate effectively in the adjudication of her claim.  
In other words, this timing error in the provision of the 
notice is ultimately inconsequential and, therefore, at most 
nonprejudicial, i.e., harmless error. 

VA also fulfilled its duty to assist the Appellant by 
obtaining all relevant evidence in support of her claim that 
is obtainable, and therefore appellate review may proceed 
without prejudicing her.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO obtained the Veteran's service treatment 
records (STRs), service personnel records, and VA treatment 
records.  In addition, the RO arranged for a VA medical 
opinion concerning the cause of the Veteran's death - and in 
particular, whether it was related to his military service or 
service-connected disabilities.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4).  

Service Connection for the Cause of the Veteran's Death

According to applicable laws and regulations, service 
connection for the cause of a Veteran's death requires 
evidence that a service-connected disability was the 
principal or contributory cause of death.  38 U.S.C.A. § 1310 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.312(a) (2009).  A 
service-connected disability will be considered the principal 
(primary) cause of death when such disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b) (2009).  A service-connected 
disability will be considered a contributory cause of death 
when such disability contributed substantially, or combined 
to cause death--e.g., when a causal (not just a casual) 
connection is shown.  38 C.F.R. § 3.312(c) (2009).  

Generally, minor service-connected disabilities, particularly 
those of a static nature or those not materially affecting a 
vital organ (e.g., those disabilities affecting muscular or 
skeletal functions), are not held to have contributed to a 
death that is primarily due to unrelated disability.  
Service-connected diseases or injuries affecting vital organs 
should receive careful consideration as a contributory cause 
of death, the primary cause being unrelated, from the 
viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that 
would render the person materially less capable of resisting 
the effects of other diseases or injury primarily causing 
death.  38 C.F.R. § 3.312(c)(2), (3) (2009).  
There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4) 
(2009).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2009).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the Veteran had a 
disorder that was chronic in service or, if not chronic, that 
was seen in service with continuity of symptomatology 
demonstrated subsequent to service.  38 C.F.R. § 3.303(b); 
Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence 
that relates the current disorder to service must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495-97.  For the showing of chronic disease in service, there 
is a required combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu, 2 Vet. App. 494 
(a layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  

Lay testimony is competent, however, to establish the 
presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
When, for example,  a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  See Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

According to the death certificate, the Veteran died in 
September 2006 at the age of 58 years as a result of an acute 
myocardial infarction.  

At the time of the Veteran's death, service connection had 
been established for the following disabilities:  PTSD (rated 
as 70-percent disabling); Type II diabetes mellitus (rated as 
20-percent disabling); lumbosacral strain with degenerative 
disc disease (rated as 10-percent disabling); tinea 
cruris/tinea pedis (rated as 10-percent disabling); a burn 
scar on the right forearm (rated as 0-percent disabling); 
and, tension headaches (rated as 0-percent disabling).  

The Appellant contends that the Veteran's service-connected 
Type II diabetes mellitus and tinea cruris/tinea pedis 
resulted in his death.  The Appellant asserts that both 
disabilities prevented the Veteran from exercising on a 
regular basis, which eventually resulted in the fatal heart 
attack.
  
Available STRs do not show evidence of complaints of, or 
treatment for, or findings of the disorder noted on the death 
certificate, namely an acute myocardial infarction.  

According to post-service medical records, on September 25, 
2006, the Veteran was brought into the emergency room by 
ambulance for a cardiac arrest.  The Veteran was awake and 
alert at the time the ambulance picked him up from his house.  
However, when he arrived at the hospital, he was pulseless 
and apneic.  The emergency room treatment record noted that 
the Veteran had used crack cocaine in recent weeks.  His past 
medical history was significant for a recent myocardial 
infarction secondary to cocaine use, coronary artery disease, 
stroke, peptic ulcer disease, Type II diabetes mellitus, 
obesity, hypertension, and sleep apnea.  The Veteran 
eventually expired from a cardiac arrest.
In May 2007, a VA physician reviewed the temporary claims 
file, including the September 2006 emergency room outpatient 
treatment record and the Veteran's death certificate.  The 
physician concluded that there was no objective evidence of 
record to state that the Veteran's service-connected Type II 
diabetes mellitus contributed to the Veteran's death.  The 
physician based this determination on the fact that there 
were no medical records since 1998 (when the Veteran was 
initially diagnosed with Type II diabetes mellitus) to 
document the Veteran's control of his Type II diabetes 
mellitus.  Additionally, although Type II diabetes mellitus 
was noted in the past medical history section of the 
emergency room record, there was no mention by the emergency 
room physicians regarding the Veteran's control of his 
diabetes.  Furthermore, the emergency room record noted that 
the Veteran had a recent myocardial infarction secondary to 
crack cocaine use.  The VA physician also indicated that in a 
June 2003 rating decision, the RO denied the Veteran's claim 
for coronary artery disease, to include as secondary to his 
service-connected Type II diabetes mellitus.  The RO based 
this determination, in part, on the fact that the Veteran's 
coronary artery disease was first reported in 1994 and he was 
not diagnosed with Type II diabetes mellitus until 1997-98.  

The medical evidence of record, as a whole, does not 
corroborate the Appellant's lay assertions that the Veteran's 
active military experience, including his service-connected 
disabilities and treatment for these disabilities, caused his 
eventual death from an acute myocardial infarction.  In this 
regard, it is noted that the Appellant, as a lay person, is 
not competent to offer opinions on medical diagnosis or 
causation, and the Board may not accept unsupported lay 
speculation with regard to medical issues.  See Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993). Likewise, the Appellant's is not competent 
to render a medical opinion as to the cause of the Veteran's 
death.

Given the absence of competent medical evidence linking the 
Veteran's death to his active service, the Board finds that 
neither a service-connected disability nor the Veteran's 
active service is the principal or a contributory cause of 
the Veteran's death.  Accordingly, the Board concludes that 
the Veteran's death was not due to a service connected 
disability or to his active service.

For these reasons and bases, the preponderance of the 
evidence is against the Appellant's claim of service 
connection for the cause of the Veteran's death.  And as the 
preponderance of the evidence is against the claim, the 
doctrine of reasonable doubt is not for application.  
See 38 C.F.R. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the appeal is 
denied.




ORDER

Service connection for the cause of the Veteran's death is 
denied.  




____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


